Citation Nr: 0212255	
Decision Date: 09/17/02    Archive Date: 09/26/02

DOCKET NO.  00-18 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a right eye disability.


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from January 1959 to January 
1963.

This appeal arises from an August 1999 RO rating decision 
that determined that no new and material evidence had been 
submitted to reopen a claim of entitlement to service 
connection for right eye disability.  The veteran has 
appealed to the Board of Veterans' Appeals (Board) for 
favorable resolution. 

In October 2001, the veteran testified at a videoconference 
hearing before the undersigned member of the Board. 

In August 2002 the veteran was given 60 days to respond to 
newly-adduced evidence.  Inasmuch as the decision herein is 
wholly favorable, the Board need not await any further 
response.


FINDINGS OF FACT

1.  By rating decision dated in January 1979, the RO 
determined that there was no evidence of an eye injury in 
service and denied the veteran's claim of service connection 
for a right eye disability. 

2.  The RO properly notified the veteran of the January 1979 
determination and he did not appeal; the January 1979 
decision became final.

3.  Evidence received at the RO subsequent to the January 
1979 decision is so significant that it must be considered in 
order to fairly decide the merits of the claim.

4.  It is at least as likely as not that veteran's right eye 
was injured during active service.  

5.  Competent medical evidence relates a current right eye 
disability to trauma during active service.  


CONCLUSIONS OF LAW

1.  The January 1979 rating decision, which denied service 
connection for a right eye disability, is final.  38 U.S.C.A. 
§ 4005; 38 C.F.R. §§ 19.118, 19.153 (1979).

2.  New and material evidence has been received to warrant 
reopening the previously and finally denied claim of 
entitlement to service connection for a right eye disability 
and the claim is reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2001).

3.  A right eye disability was incurred in active service.  
38 U.S.C.A. §§ 1131, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Reopening

As noted in the introduction, a service connection claim for 
right eye disability was denied in previous rating decisions.  
Those decisions became final absent further timely appeal.  
Pursuant to 38 U.S.C. § 7104(b), when a claim has been 
disallowed by the Board, "the claim may not thereafter be 
reopened and allowed and a claim based upon the same factual 
basis may not be considered" unless new and material 
evidence has been presented.  38 U.S.C.A. §§ 5108, 7104(b), 
7105(c) (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.156, 3.160, 
20.1100 (2001); see also VAOPGCPREC 38-97.

New and material evidence is evidence that has not been 
previously submitted to agency decision makers that bears 
directly and substantially upon the specific matter under 
consideration, that is neither cumulative nor redundant and 
that, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
Hodge, the United States Court of Appeals for the Federal 
Circuit stressed that newly submitted evidence could be 
material if it resulted in a more complete record for 
evaluating the disability.  With respect to any application 
to reopen a finally decided claim, the credibility of the 
newly submitted evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

The relevant evidence of record at the time of the January 
1979 RO rating decision consists of service medical records 
(SMRs), a DD Form 214, private medical records, and claims 
and statements of the veteran.  These are briefly discussed 
below.

The veteran's service medical records (SMRs) are negative for 
a right eye injury.  His January 1963 separation examination 
report reflects normal vision.  

In September 1978, the veteran submitted a claim for service 
connection for a right eye condition and reported the events 
surrounding the original injury.  In December 1978, the 
veteran submitted private medical records that reflect that 
the veteran reported right eye pain in 1970.  The 1970 
impression was chorioretinal scar, probably old.  The RO 
reviewed the evidence submitted and denied the claim in a 
January 1979 rating decision.  

In July 1999, the veteran requested that the right eye claim 
be reopened.  He submitted a June 1999 private medical record 
reflecting that he had a right eye scar and that he reported 
an in-service injury to the right eye.  

In August 1999, the RO determined that new and material 
evidence had not been submitted.  

The Board must next review the evidence submitted since 
January 1979 to determine whether any of it is new and 
material evidence, that is, whether it results in a more 
complete record for evaluating the service connection claim.

The evidence submitted since the January 1979 RO decision 
includes a VA medical opinion relating the current right eye 
scar to previous trauma, and lay evidence to the effect that 
there was such trauma in service.  To the extent that VA had 
denied the claim based on no evidence of medical nexus to 
active service, this new medical evidence bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant and, by itself, or in 
connection with evidence previously assembled, is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a) (2001); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The Secretary must 
therefore reopen the claim and review the former disposition 
of the claim.  38 U.S.C.A. § 5108; Manio, supra.


II.  Service Connection

Initially, the Board notes that where the RO has denied 
reopening the claim, and the Board finds that new and 
material evidence sufficient to reopen the claim has been 
submitted, then the Board must consider whether the veteran 
has been given an opportunity to present argument and/or 
additional evidence on this matter, and whether adjudication 
will violate the prejudice safeguard set forth in Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In this case, because the 
outcome is favorable to the veteran, no prejudice will result 
from the Board's handling of the matter at this time.  
Moreover, because the outcome is favorable to the veteran, it 
appears that VA's duty to assist the veteran in developing 
this claim has been satisfied.  Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, 
and 5126, and codified as amended at 5102, 5103, 5106 and 
5107 (West Supp. 2001)). 

A.  Factual Background

In July 1999, the veteran requested that the claim be 
reopened.  Thereafter, he submitted a VA outpatient treatment 
report noting the right eye disorder and a lay witness 
statement of a service comrade who recalled that during 
active service, the veteran had what appeared to be a bad eye 
injury.  

In October 2001, the veteran testified at a videoconference 
conducted by the undersigned member of the Board that he 
suffered a right eye injury during an altercation during 
active service but that he did not report it because he had 
received a threat and feared repercussion if he did.  

In July 2002, a VA eye examiner examined the veteran and 
offered an assessment of traumatic macular chorioretinal 
scar, OD (right eye), stable.  Another eye examiner reviewed 
the claims file and offered an addendum opinion stating 
"Even though 44 years have elapsed since the time of the 
injury, the current findings were most consistent with 
retinal trauma as the basis for the reduced visual acuity, 
OD".  

B.  Legal Analysis

In general, service connection may be awarded for disability 
resulting from injury or disease incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  "Direct" service connection may be established 
for a current disability when the evidence shows 
affirmatively that the disability resulted from injury or 
disease incurred (or aggravated) during active service.  Id.  
"Direct" service connection may be granted for any disease 
not diagnosed until after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service.  38 C.F.R. § 3.303(d); 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The evidence of record contains a competent medical opinion, 
based on the record, that the current right eye disability is 
related to trauma received during active service.  No medical 
opinion has been offered to controvert that opinion.  
Although the SMRs do not note any trauma, the veteran has 
submitted his own lay testimony and other lay witness 
evidence that tends to support the fact that he did receive 
right eye trauma during active service.  Thus, resolving any 
remaining doubt on this issue in favor of the veteran, it 
appears as likely as not that the veteran did suffer a right 
eye injury during active service.  

Moreover, satisfactory evidence of in-service trauma having 
been received, the medical opinion relating the current eye 
disability to that trauma is certainly valid and persuasive.  
The Board must therefore find that the bulk of the evidence 
favors the claim.  Service connection for a right eye 
disability must therefore be granted.  See 38 U.S.C.A. 
§ 5107(b) (West 1991 & Supp 2001); Gilbert v. Derwinski, 
1 Vet. App. 49, 58 (1991).  


ORDER


Service connection for a right eye disability is granted.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

